DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference No. 2011/0204897 A1 (Hu et al.) does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein in the first mode of operation, applying a first voltage to a center electrode and an annular outer electrode of the electromagnetic resistivity sensor, transmitting electromagnetic signals to the formation using a second mode of operation of the sensor, the second mode operates at a higher frequency than the first mode’s frequency by applying the first voltage to the center electrode and a second voltage to the outer electrode, and determining a tilt angle of the feature in the formation as cited in claim 1; or the center conductor and outer conductor act as a button and guard electrode during the first mode of operation and an annular slot antenna during the second mode of operation as cited in independent claims 11 and 15.
Instead, Hu et al. disclose resistivity imaging tools and methods provide a high-resolution electrode configuration for imaging in oil-based imaging in oil-based muds comprising: a measurement electrode, a focus electrode surrounding the measurement electrode, and a return electrode surrounding the focus electrode for measuring the measurement electrode current while driving a voltage signal between the measurement electrode and the return electrode simultaneously or sequentially providing energy at different frequencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864